FILED
                                                                            SEP 07 2010
                             NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



ROSA ELENA CONTRERAS-DE                          No. 08-71321
ELENA,
                                                 Agency No. A070-105-480
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Rosa Elena Contreras-De Elena, a native and citizen of Colombia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision denying her motion to reopen

exclusion proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We grant the petition for review and remand.

      The BIA dismissed Contreras-De Elena’s appeal as moot because she

departed during the pendency of her appeal. In an intervening opinion, Coyt v.

Holder, 593 F.3d 902, 907 (9th Cir. 2010), this court held that a petitioner’s

physical removal by the government while his motion to reopen was pending did

not constitute withdrawal of the motion. We remand for the BIA to reconsider

whether Contreras-De Elena’s appeal is withdrawn in light of our holding in Coyt.

      In light of our disposition, we need not reach Contreras-De Elena’s

remaining contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                      08-71321